Exhibit DATED July 4 th , ,20 14 JOINT VENTURE CONTRACT - by and among - [ SPAR China Co., Ltd ] as PARTY A Shanghai Wedone Marketing Consulting Co.,Ltd as PARTY B Shanghai Gold Pack Investment Management Co., Ltd as PARTY C And X U G ANG as PARTY D IN RESPECT OF THE ESTABLISHMENT OF SPAR (Shanghai) Marketing Management Company Ltd 1 [JOINT VENTURE CONTRACT] THIS CONTRACT (" Contract ") is made in Shanghai, China on July 4th 2014 by and between SPAR China Inc, established and existing under the laws of Hong Kong, with its legal address at Room 3903, Tower 2, Lippo Centre, 89, Queensway Central, Hong Kong (hereinafter referred to as " Party A "), and Wedone Shanghai, Co., Ltd, organized and existing under the laws of P .R. China with its registered address at Rm. A75, Area A, Building 12, No.1-42, Lane 83, Hongxiang North Road, Wanxiang County, Pudong New District, Shanghai, P.R.China (hereinafter referred to as " Party B "), Shanghai Gold Pack Investment Management Co., Ltd, organized and existing under the laws of P.R. China with its registered address at Rm 35, Area B, No. 156 Jiankang Rd., Zhujing County, Jinshan District, Shanghai (hereinafter referred to as " Party C "), and XU Gang, an Australian citizen holding Australian passport of Passport No. E4118178 with his contact address at 34 Craigmore Drive, Kellyville, NSW 2155 Australia (hereinafter referred to as " Party D "). Party A , Party B, Party C and Party D shall hereinafter be referred to individually as a " Party " and collectively as the " Parties ". PRELIMINARY STATEMENT After friendly consultations conducted in accordance with the principles of equality and mutual benefit, the Parties have agreed to establish a joint venture in accordance with the relative laws of P.R. China. NOW THE PARTIES HEREBY AGREE AS FOLLOWS: 1. PARTIES TO THE CONTRACT The Parties to this Contract are: Party A: SPAR China Inc (
